Citation Nr: 0621300	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-29 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for shell fragment wound residuals of the right shoulder.

2.  Entitlement to a disability rating higher than 10 percent 
for shell fragment wound residuals of the left arm.

3.  Entitlement to a disability rating higher than 10 percent 
for arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.


REMAND

The Board notes that a January 2006 report of contact with 
the veteran indicates that the veteran may not wish to 
continue his appeal.  However, as noted on the report, there 
is no written and signed statement to this effect.  

In his June 2004 VA Form 9, the veteran requested a hearing 
before a member of the Board via video conference.  Such a 
hearing was never scheduled.  In a letter received at the RO 
in April 2006, the veteran requested a meeting with the 
Travel Board (i.e. a Travel Board hearing).  Thus, this case 
must be returned to the RO to arrange an appropriate hearing.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2005).

In a June 2004 decision, the RO granted service connection 
for arthritis of the right shoulder as a separate disability 
from the shell fragment wound and scar of the right shoulder.  
The RO assigned a 10 percent rating for arthritis effective 
from February 8, 2002.  In July 2004, the veteran submitted 
his VA Form 9 for the appealed right shoulder and left hand 
shell fragment wound residuals.  On that form, he also listed 
arthritis of the right shoulder.  The Board construes the 
July 2004 VA Form 9 as a timely notice of disagreement on the 
issue of entitlement to a disability rating higher than 10 
percent for arthritis of the right shoulder.  Thus a 
statement of the case is required.  Manlincon v. West, 12 
Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided with a 
statement of the case on the issue of 
entitlement to a disability rating higher 
than 10 percent for arthritis of the 
right shoulder.  He should be informed of 
the criteria to perfect his appeal with 
respect to this new issue.  

2.  The veteran should be contacted to 
determine whether he still wishes to 
continue his appeal with respect to the 
issues currently on appeal; and he should 
be instructed as to the proper method for 
withdrawing his appeal.

3.  He should also be asked whether he 
wants a Travel Board hearing or video 
conference hearing if he does not want to 
withdraw his appeal.  A hearing should be 
scheduled in accordance with his request.  


No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


